 



Exhibit 10.40
Summary of Certain Executive Officer and Director Compensation Arrangements
Named Executive Officer Salary and Bonus Information
     The following table presents the current base salary of the officers of
Pride as of June 1, 2006 who are named in the Summary Compensation Table
included in Item 11 of Pride’s annual report on Form 10-K for the year ended
December 31, 2005.

          Name   Salary  
 
       
Louis A. Raspino
  $ 750,000  
 
       
W. Gregory Looser
    315,000  
 
       
Kevin C. Robert
    265,000  
 
       
Gary W. Casswell
    295,000  

     Under Pride’s annual incentive compensation plan for 2006, bonuses for
executive officers will be paid on a discretionary basis by Pride’s Compensation
Committee based on target objectives established by the Committee. The plan
provides incentives to each executive officer to maximize Pride’s profitability,
reduce debt, improve working capital and improve safety performance. Bonuses for
executive officers under the 2006 plan will be determined with reference to the
level of achievement of plan objectives approved by the Compensation Committee.
Target bonuses payable for 2006 as a percentage of base salary for the persons
named above are as follows: Mr. Raspino—80%; Mr. Looser—50%; Mr. Robert—45%; and
Mr. Casswell—50%. The maximum bonus equals to two times the target bonus.
     Pride incorporates by reference herein the information set forth under
“Executive Compensation” in Item 11 of the annual report.
Director Fees
     The annual retainer for the chairman of the board is $125,000. Each other
director who is not an employee of Pride receives an annual retainer of $40,000
and a fee of $2,000 for each board and committee meeting attended. In addition,
the chairman of the Audit Committee receives an annual fee of $12,000; the
chairman of the Compensation Committee receives an annual fee of $10,000; and
the chairman of the Nominating and Corporate Governance Committee receives an
annual fee of $10,000.

